                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

HARRY DAPRON,1                                       )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )       No. 4:17 CV 2671 JMB
                                                     )
SPIRE, INC. RETIREMENT PLANS                         )
COMMITTEE,                                           )
                                                     )
               Defendant.                            )

                               MEMORANDUM AND ORDER

       This is an action under § 502(a)(1)(B) of the Employee Retirement Income Security Act

(“ERISA”), 29 U.S.C. §1132(a)(1)(B), for judicial review of a decision by the Defendant Spire,

Inc. Retirement Plans Committee’s (“Committee”) to deny Plaintiff Harry DaPron’s (“DaPron”)

claim for payment of disability pension benefits. Presently pending before the Court are the

parties’ cross-motions for summary judgment (ECF Nos. 35 and 47). The motions are fully

briefed and ready for disposition. All matters are pending before the undersigned United States

Magistrate Judge with the consent of the parties, pursuant to 28 U.S.C. § 636(c). Based upon a

review of the file, record and proceedings herein, and for the reasons stated, the Court grants the

Committee’s motion for summary judgment and denies DaPron’s cross motion for summary

judgment.

       In the First Amended Complaint (“FAC”), DaPron alleges a wrongful denial of disability

benefits claim under ERISA (Count I), arguing that the Committee wrongfully denied him


1
  Although the parties in the caption of their cross motions for summary judgment list
Plaintiff’s name as “Henry DaPron,” this appears to be a typographical error because the caption
of the complaint and the amended complaints lists his name as “Harry DaPron.” Thus, the Court
refers to Plaintiff as “Harry DaPron” as he identified himself in the complaint and the amended
complaint. (ECF Nos. 1 and 32)
                                                 1
disability benefits because he did not “apply for Disability Retirement benefits in connection

with [his] termination.” (ECF No. 32, FAC at ¶ 35) DaPron also alleges a breach of fiduciary

duty claim stemming from when the Committee adjudicated his claim for benefits in 2016.

(Count II). (Id. at ¶ 50) In particular, DaPron alleges that his employer was aware that his

mental condition impaired his judgment, insight and capacity, and prevented him from applying

for benefits until 2016. (Id. at¶ ¶ 47-48) DaPron further alleges that the Committee breached its

fiduciary duty by refusing “to consider the medical evidence documenting his incapacity to apply

for benefits at the time of his separation from his employment; not investigating whether the plan

administrator received notice of his disability and his incapacity to apply for benefits at the time

of his separation from his employment; and using an unfair and biased process designed to create

evidence to support a denial of benefits.” (Id. at ¶ 50(a)-(c)) DaPron seeks an order of remand

with instructions for the Committee to conduct a full and fair review and an award of attorney’s

fees and costs.

       Fundamental to this Court’s function in reviewing the decision of the plan administrator

regarding a claim for benefits is the necessity that the Court has a full and complete

administrative record. Gentile v. John Hancock Mut. Life Ins. Co., 951 F.Supp. 284, 287

(D.Mass. 1997). DaPron attached two letters, one dated January 27, 2017, and the other dated

February 9, 2017 (ECF No. 48-1), as evidence in support of his assertion that the full and

complete administrative record has not been filed with the Court. However, to the extent that

DaPron presents evidence that was not raised prior to the conclusion of the administrative claims

process and the close of the administrative record on January 19, 2017, these letters may not be

considered because the Court can consider only the evidence that was before the administrator

when the claim was denied. See Brown v. Seitz Foods, Inc. Disability Benefit Plan, 140 F.3d



                                                  2
1198, 1200 (8th Cir. 1998) (“Such additional evidence gathering is ruled out on deferential

review, and discouraged on de novo review to ensure expeditious judicial review of ERISA

benefit decisions and to keep district courts from becoming substitute plan administrators.”)

(internal quotations omitted); Sandoval v. Aetna Life and Cas. Ins. Co., 967 F.2d 377, 381 (10th

Cir. 1992) (“In effect, a curtain falls when the fiduciary completes its review, and for purposes of

determining if there is substantial evidence supported the decision, the district court must

evaluate the record as it was at the time of the decision.”). Accordingly, the undersigned finds

that the full and complete Administrative Record has been filed with the Court, and DaPron’s

assertion denying otherwise is not supported by the record.

    I.   Factual Background

         The facts are taken from the Committee’s Statement of Uncontroverted Facts (ECF No.

37) and DaPron’s Statement of Uncontroverted Material Facts (ECF No. 49). The Committee

filed its Response to Plaintiff’s Statement of Uncontroverted Material Facts (ECF No. 51);

however, DaPron filed a Response to only five of the eighteen paragraphs of the Committee’s

Statements of Uncontroverted Facts. See ¶¶ 1, 11, 12, 13, and 14.2 Local Rule 4.01(E) provides

with respect to summary judgment motions:

         A memorandum in support of a motion for summary judgment shall have
         attached a statement of uncontroverted material facts, set forth in a
         separately numbered paragraph for each fact, indicating whether each fact
         is established by the record, and, if so, the appropriate citations. Every
         memorandum in opposition shall include a statement of material facts as
         to which the party contends a genuine dispute exists. Those matters in
         dispute shall be set forth with specific references to portions of the record,
         where available, upon which the opposing party relies. The opposing
         party also shall note for all the disputed facts the paragraph number from
         movant’s listing of facts. All matters set forth in the statement of the



2
  As discussed above, DaPron’s factual allegation in ¶ 1 is not supported by the record and is
ineffective for purposes of establishing a genuine factual dispute.
                                                   3
       movant shall be deemed admitted for purposes of summary judgment
       unless specifically controverted by the opposing party.

E.D. Mo. L.R. 4.01(E) (“Local Rule 4.01(E). As a result of DaPron’s failure to submit

responses to ¶¶ 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 16, 17, and 18, DaPron has not met the

requirements of Local Rule 4.01(E), and is deemed to have admitted the facts set forth in

those paragraphs in the Committee’s statements of uncontroverted facts.         Turner v.

Shinseki, 2010 WL 2555114, at *2 (E.D.Mo. June 22, 2010)(citing Deichmann v. Boeing

Co., 36 F.Supp.2d 1166, 1168 (E.D.Mo. 1999), aff’d 232 F.3d 907 (8th Cir. 2000), cert.

denied, 531 U.S. 877.

       Moreover, DaPron failed to cite to specific portions of the record to support his

objections to ¶¶ 11, 12, 13, and 14 of the Committee’s statement of uncontroverted facts.

(ECF No. 48 at 1-2) In support of his objections, DaPron asserts that “the citation to

particular parts of materials in the record do not support this contention.” (ECF No. 48 at

2) “Those matters in dispute shall be set forth with specific references to portions of the

record, where available, upon which the opposing party relies. The opposing party shall

also note for all disputed facts the paragraph number from movant’s listing of facts. All

matters set forth in the statement shall be deemed admitted for the purposes unless

specifically controverted by the opposing party.” Local Rule 4.01(E). These objections

DaPron has raised that do not cite to the record and are ineffective for purposes of

establishing a genuine factual dispute. Accordingly, for purposes of the Committee’s

motion for summary judgment, DaPron is deemed to have admitted the facts set forth in

those paragraphs in the Committee’s statements of uncontroverted facts. See Roe v. St.

Louis Univ., 746 F.3d 881, (8th Cir. 2014) (If the opposing party does not raise

objections to a movant’s statement of facts as required by Local Rule 4.01(E), “ a district

                                                4
court will not abuse its discretion by admitting the movant’s facts.”); Ridpath v.

Pederson, 407 F.3d 934, 936 (8th Cir. 2005) (where plaintiff did not controvert

defendant’s statement of material fact, it was deemed admitted under Local Rule

4.01(E)).

       With this in mind, the Court accepts the following facts as true for purposes of resolving

the cross motions for summary judgment. In March 2010, DaPron was a participant in the

Laclede Gas Company Employees’ Retirement Plan (“Plan”). (FAC at ¶¶ 1,32-33 (ECF No. 32))

DaPron voluntarily resigned from his employment on March 2, 2010. (Id. at ¶ 13; Answer to

First Amended Complaint at ¶ 13 (ECF No. 34))

       The Plan includes the following disability section:

                              ARTICLE VII – DISABILITY

       7.1 Disability Date. Any Participant who, at a time when he is employed in
       Covered Employment, has fifteen or more Years of Credited Service and has then
       attained the age forty but not age sixty-five, and in the judgment of the Retirement
       Board, based on competent medical evidence, is unable by reason of any
       medically determinable physical or mental impairment to perform the duties
       required by his job, shall be deemed Totally and Permanently Disabled
       (“Disability”) if there is no work that he is able to perform available to him within
       the Company.

       Such Participant may be retired by the Retirement Board not less than thirty days
       and not more than ninety days following written application therefore filed with
       the Retirement Board by such Participant, or in the event such Participant is
       unable to make such application, then by a member of such Participant’s
       immediate family or his legal representative.

(AR 27 (2009 Restatement) and AR 167 (2014 Restatement)) 3

       Under the Plan, Section 16.3 of the Plan delineates how to file a claim for benefits:



3
  The administrative record created during the claims process is referenced as “AR-” (ECF Nos.
14 and 15). The Committee cites both the 2009 Plan document that was in effect when DaPron
resigned in March 2010 and the Plan document in effect when the Committee denied his claim
and noted that the controlling provisions of the Plan did not change.
                                                5
       16.3 Filing Claim for Benefits. An Employee or Beneficiary, or the Company
       acting in his behalf, shall notify the Retirement Board in writing of a claim for
       benefits under the Plan. Such request shall be in any form acceptable to the
       Retirement Board, shall set forth the basis of such claim, and shall authorize the
       Retirement Board to conduct such examinations as may be necessary to determine
       the validity of the claim. The Retirement Board will take steps necessary to
       facilitate the payment of any benefits to which the Employee or Beneficiary may
       be entitled.

(AR 61 (2009 Restatement) and AR 200 (2014 Restatement))

       The Plan provides in Section 7.7, Review of Claim Denial by Retirement Board, the

process for reviewing of a decision: “If a review of a decision is requested, such review shall be

made by the Retirement Board, which shall review all comments, documents, records, and other

information submitted by the claimant relating to the disability claim, without regard to whether

such information was submitted or considered in the initial benefit determination.” (AR 30)

       Under the Plan, to file an appeal from the decision of the Retirement Board concerning

disability, the following must take place:

       7.8 Appeals from Decisions of Retirement Board Concerning Disability.

       (a)     In the event any Participant shall object to a decision of the Retirement
               Board involving a determination of whether the Participant is Totally
               Disabled so as to be eligible for Retirement under the Article, such appeal
               shall be submitted to a Medical Appeals Board consisting of one medical
               doctor selected by the Participant or, if the Participant is a Contract
               Employee, selected by his duly elected bargaining representative, and one
               medical doctor selected by the Company. The expense for the Medical
               Appeals Board shall be borne by the parties as outlined in subsection (b),
               below. If the two doctors so selected shall be in disagreement with respect
               to such Participant’s disability, a third medical doctor selected by the Dean
               of the School of Medicine of Washington University, St. Louis, Missouri,
               shall be appointed as a third member of such Medical Appeals Board. The
               Participant involved shall be required to provide all medical records
               requested by the respective doctors and submit to examinations requested
               by members of such Medical Appeals Board, which Board shall thereafter
               submit its report in writing to the Retirement Board. A decision on the
               question of disability, concurred in by a majority of said Medical Appeals
               Board, shall be final and binding on both the Retirement Board and the
               Participant or his duly elected bargaining representative.

                                                6
(AR 31 (2009 Restatement) and AR 171 (2014 Restatement))

       With respect to the standard of review, § 16.7 provides in relevant part:

       In particular, the interpretation of all Plan provisions, and the determination of
       whether a Participant or Beneficiary is entitled to any benefit pursuant to the
       terms of the Plan, shall be exercised by the Retirement Board in its sole
       discretion. Any construction of the terms of the Plan for which there is a rational
       basis that is adopted by the Retirement Board shall be final and legally binding on
       all parties.

(AR 62-63 (2009 Restatement) and 201-02 (2014 Restatement))

       The 2010 Summary Plan Description (“SPD”)4 outlined the retirement process as

follows:

                              RETIREMENT PROCEDURE

       You must apply for retirement by submitting a written statement to the Retirement
       Board of your intention to retire and the date chosen; and apply at least 30 days
       and no more than 90 days before your intended retirement date. Employee
       Benefits will provide a form suitable for this if you request it. Retirement dates
       are limited to the first day of a month.

       For Disability Retirement, you must also submit competent medical evidence of
       total and permanent disability with your application. Totally and Permanently
       Disabled is defined in the Plan. If you are unable to apply for yourself, a member
       of your immediate family or your legal representative may make the application.

       The Retirement Board determines eligibility, and if you are eligible you will be
       retired on the first day of a month, not less than 30 days and not more than 90
       days after you apply.

(AR 118)




4
 Summary Plan Descriptions are considered part of the ERISA plan documents. 29 U.S.C. §
1102(a)(1); Jensen v. SIPCO, Inc., 38 F.3d 945, 949 (8th Cir. 1994). “A [summary plan
description] is intended to be a document easily interpreted by a layman; an employee should not
be required to adopt the skills of a lawyer and parse specific undefined words throughout the
entire document to determine whether they are consistently used in the same context.” Chiles v.
Ceridian Corp. 95 F.3d 1505, 1517-18 (10th Cir. 1996); Cigna Corp. v. Amara CIGNA Corp.,
563 U.S. 421, 436 (2011).
                                                7
       In the Delegation of Authority, effective May 24, 2016, the Committee delegated to Gery

Gorla (“Gorla”), the Vice President, Human Resources, responsibility for and discretion to

decide administrative appeals. (ECF No. 25-2)

       In May 2016, DaPron first submitted an application for disability pension benefits under

the Plan along with a copy of a February 20, 2010, letter confirming a finding of disability and

an award of Social Security Disability Benefits. (AR 410-11) Although the Committee met on

May 24, 2016, and DaPron’s claim was on the agenda, his claim was not discussed at the

meeting. (Id. at 401-04) The Committee voted unanimously to deny DaPron’s claim for

disability pension benefits. (Mark Mispagel Depo. at 16, 28 (ECF No. 41-3)) In his deposition,

Mispagel testified that the Committee understood the Plan required that a disability pension

application be made by an employee prior to his employment being terminated, and he is not

aware of any exceptions to this requirement. (Id. at 28-29) Mispagel testified that the

Committee interpreted the Plan to require an employee to file an application for disability

pension benefits prior to his separation from employment because if not, the employee would not

be considered eligible for such benefits. (Id. at 41) Mispagel opined that he was not aware of

the Plan being administered any differently and that there was no attempt to determine whether

DaPron was disabled at the time he separated from his employment. (Id. at 41-42) Mispagel

further explained that the reason DaPron’s claim was denied as follows: “In looking at the claim

application, … it was done six years after the separation of the employee … on a voluntary

resignation. And the committee looked at the plan documents and, in general, the -- or, in

specific, the plan document indicates that an employee or a – actually, it says a covered

employee or one of their legal representative or their family members will make application prior

to a – separating from employment.” (Id. at 28)



                                                  8
       In a letter dated June 20, 2016, Gorla explained how the Committee had reviewed

DaPron’s claim for disability pension benefits under the Plan and denied his application for

disability pension benefits as follows:

       The [Committee] has reviewed your claim for Disability Retirement benefits
       under the Laclede Gas Company Employees’ Retirement Plan (“Plan”). The Plan
       requires that in order for an employee to be eligible for Disability Retirement
       benefits, the employee must terminate due to becoming totally and permanently
       disabled. The Plan Administrator must determine that the employee is totally and
       permanently disabled. This analysis is done after an employee (or the employee’s
       family/legal representative) submits a written application to the Plan
       Administrator. If the Plan Administrator finds that the employee is totally and
       permanently disabled, the employee will be considered retired. Accordingly, the
       application for Disability Retirement must be made before/in connection with the
       employee terminating employment. The Committee has determined that an
       employee who does not apply for Disability Retirement benefits in connection
       with the employee’s termination is not eligible for Disability Retirement benefits.
       You employment with Laclede Gas Company terminated on or about March 2,
       2010, and your application for Disability Retirement benefits did not occur until
       on or about May 16, 2016. You did not apply for Disability Retirement benefits
       in connection with your termination. Therefore, your claim for Disability
       Retirement benefits is hereby denied.

       In the event you wish to appeal this decision with respect to the question of
       whether you [are] eligible for Disability Retirement benefits, such appeal shall be
       submitted in writing to the Committee by you or your duly authorized
       representative within 180 days after receipt of this denial. In your appeal you
       may request to review records and other information in the possession of the
       Committee which are relevant to this claim. You may also submit written
       comments, documents, records and other information relating to the claim.

       The Committee shall review any additional information provided in any such
       appeal without regard to whether such information was submitted or considered in
       the initial benefit determination. The Committee’s review shall not afford
       deference to the initial adverse benefit determination. Any individual conducting
       the decision on review shall not be one of the individuals who made the initial
       adverse decision, nor the subordinates of such individuals.

       The decision on review shall be furnished in writing within forty-five days after
       the receipt by the Committee of the request for review, unless an extension is
       determined to be necessary by the Committee. If the decision of the Committee is
       a denial of benefits and you object to the decision of such appeal, you may file an
       additional appeal in accordance with Section 7.8 of the Plan. Finally, you have



                                                9
       the right to bring a civil action under Section 502(a) of ERISA following a denial
       of an appeal.

       If there is no appeal within the 180-day period mentioned above, the Committee’s
       decision will be final and binding.

(AR 412)

       In a letter dated July 25, 2016, DaPron’s counsel requested “[a] copy of any and all

summary plan descriptions, policies, certificates of insurance and other plan documents relating

to your policy with Laclede Gas Company” and other documents. (AR 415-16) On August 9,

2016, Judith Garner enclosed a copy of the Summary Plan Description for the Voluntary Long

Term Disability Plan that DaPron was a participant in during his employment. (AR 418) On

August 11, 2016, Courtney Vomund, associate general counsel, enclosed a copy of the Plan and

explained that “[d]ue to the fact that the denial was on procedural grounds under the terms of the

Plan, there is no documentation from medical providers related to the denial of the claim.” (AR

454-55)

       On December 7, 2016, DaPron, through his counsel, appealed this determination by filing

an administrative appeal by submitting an eight-page appeal letter outlining the medical evidence

supporting DaPron’s disability at the time of his termination in 2010. (AR 456-63) DaPron’s

counsel also submitted over one thousand pages of DaPron’s medical treatment records and

Social Security Administration (“SSA”) records. (AR 468-155) Neither the Committee nor

Gorla reviewed the medical or SSA records submitted with DaPron’s appeal letter but Gorla

reviewed the correspondence that had been exchanged and the appeal letter. (AR 464-65; Gorla

Aff. ¶ 2)5 Further, Gorla averred that he has “never known of a former employee being allowed




5
 Counsel attached Gorla’s affidavit to an email sent to the Court outlining their discovery
dispute regarding producing another corporate designee for deposition.
                                                10
to file a claim for a Disability Pension a month, much less six years, after terminating his

employment.” (Gorla Aff. ¶ 4)

        Gorla provided an official denial letter of DaPron’s appeal on January 19, 2017, and

affirmed the Committee’s interpretation of the Plan requiring that an application must be filed

with the Plan Administrator at or around the time the participant terminates employment and

therefore finding that DaPron’s claim was untimely. (AR 464-65; Gorla Aff. ¶ 5) Gorla

explained DaPron’s appeal was denied as follows:

                 The Plan Administrator interprets the foregoing Plan provisions to require
        that an application for disability retirement be filed with the Plan Administrator at
        or around the time the Participant terminates employment. This is necessary
        because this is the only way the Retirement Board may determine that (a) the
        participant is unable to perform the duties required by his job at the time of
        termination; and (b) there is no work available in the Company that the participant
        is able to perform at the time of termination.

                Mr. DaPron’s employment with Laclede Gas Company terminated on or
        about March 2, 2010, and his application for disability retirement benefits did not
        occur until on or about May 16, 2016. Nearly six years after Mr. DaPron’s
        termination date, it is not possible for the Retirement Board to evaluate Mr.
        DaPron’s ability to perform the duties required by his job at the time he
        terminated, or to determine whether there was alternative work available at that
        time. Therefore, Mr. DaPron’s appeal of the Retirement Board’s denial of
        disability retirement benefits is hereby denied.

(AR 464) The letter also informed DaPron of his rights under ERISA, including his right to

bring a civil action. (Id.)

        In a letter dated January 27, 2017,6 DaPron’s counsel requested “[p]ursuant to 29 C.F.R.

§ 2560.503-1(h)(2)(iii), please provide copies of all documents, records and other information

relevant to Mr. DaPron’s claim….” (ECF No. 49, Exh. 1)



6
 As discussed in footnote 2, this letter may not be considered because the Court can consider
only the evidence that was before the administrator when the claim was denied so the Court will
not consider this evidence. See Brown, 140 F.3d at 1200.


                                                 11
       On November 1, 2017, DaPron filed the instant lawsuit, asserting a claim under ERISA

§ 501(a)(1)(B) claiming that he is entitled to the benefits under the Plan (Count I) and named

Spire, Missouri Inc. f/k/a Laclede Gas Company and Laclede Gas Company Employees’

Retirement Plan as defendants. (ECF No. 1) In Count II, DaPron asserts a claim under ERISA §

502(a)(3), arguing that the Committee breached a fiduciary duty by not considering his particular

circumstances when interpreting the Plan. In the FAC, DaPron named as the sole defendant the

Committee. (ECF No. 32)

II.    Motions for Summary Judgment and Responsive Briefs Thereto

       In its motion for summary judgment (ECF No. 35), the Committee contends that the

material facts establish: (1) that the Committee reasonably interpreted the Plan to bar a claim for

a disability pension benefits filed more than six years after separation from employment and such

determination was not arbitrary and capricious or an abuse of discretion7 and (2) that by

enforcing the terms of the Plan without giving consideration to DaPron’s medical condition in

2010, the Committee did not breach a fiduciary duty.

       In his cross motion for summary judgment (ECF No. 47), DaPron claims that the

Committee failed to provide a full and fair review as required by ERISA (1) by refusing to

consider any of DaPron’s medical records evidencing that he was disabled at the time of his

termination; (2) by failing to provide a copy of the Delegation of Authority delegating Gorla the

responsibility for deciding administrative appeals; and (3) by not reviewing the documents




7
 The Eighth Circuit has found that the abuse of discretion standard and the arbitrary and
capricious standard are synonyms and can be used interchangeably. Jackson v. Prudential Ins,
Co, of Am., 530 F.3d 696, 701 n.6 (8th Cir. 2008).


                                                12
DaPron submitted on appeal.8 DaPron also contends that the Committee’s interpretation of the

Plan is inconsistent with the plain language of the Plan.9 As a result of the foregoing, DaPron




8
  Notably, DaPron’s claim regarding the Committee’s failure to provide him with an opportunity
for a full and fair administrative review as required by 29 U.S.C. § 1133, presented in his
summary judgment motion is not asserted or alluded to in his FAC, and he did not seek to amend
his complaint to add this claim. Likewise, this new claim is not supported by any factual
allegations in the FAC. See, e.g., Gregory v. Dillard’s Inc., 565 F.3d 464, 473 (8th Cir. 2009)
(citations omitted) (the court “is not required to divine the litigant’s intent and create claims that
are not clearly raised, … and it need not conjure up unpled allegations to save a complaint.”).
Complaints are required to allege facts which, if true, state a claim for relief as a matter of law.
See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (federal courts are not required to
“assume facts that are not alleged, just because an additional factual allegation would have
formed a stronger complaint.”). The Eighth Circuit has held that parties cannot “manufacture
claims, which were not pled, late in the litigation for the purpose of avoiding summary
judgment.” N. States Power Co. v. Fed. Transit Admin., 358 F.3d 1050, 1057 (8th Cir. 2004);
see, e.g., Clemons v. City of Minneapolis, 2007 WL 1202331 at * 6, n.16 (D.Minn. 2007) (First
Amendment claim that “is nowhere mentioned” in plaintiff’s complaint would not be considered
on summary judgment). DaPron cannot late into the litigation of this matter, assert unpled
allegations in an effort to avoid summary judgment. See, e.g., Rodgers v. City of Des Moines,
435 F.3d 904, 910 (8th Cir. 2006) (holding that the district court properly refused to consider
unpled allegations on a motion for summary judgment raised in opposition to a motion for
summary judgment.). If a party cannot raise a new, previously unpled, claim in opposition to
another party’s summary judgment motion, then a party should not be able to seek summary
judgment for himself on a new claim that has not been pled in his complaint. See Gilmour v.
Gates, McDonald and Co., 382 F.3d 1312, 1314 (11th Cir. 2004) (“liberal pleading standard for
civil complaints … does not afford plaintiffs with an opportunity to raise new claims at the
summary judgment stage.”); Spectra Merch. Int’l, Inc. v. Euler ACI Collection Servs. Inc., 2004
WL 1393600, at *6 n.4 (N.D. Ill. June 18, 2004)(“Just as a plaintiff cannot amend his complaint
through arguments in his brief in opposition to a motion for summary judgment, the plaintiff
cannot use a brief to present new allegations or particulars of fraud not contained in the
complaint.”) (citations omitted). Because this claim of failure to provide a full and fair
administrative review advanced in DaPron’s summary judgment motion has not been pled in his
FAC, DaPron’s motion as to this claim for failure to provide him with an opportunity for a full
and fair administrative review will denied.
9
  Although asserted as Count II of the FAC, DaPron does not argue this alleged breach of duty in
his motion for summary judgment. If a party fails to oppose a basis for summary judgment, then
that constitutes waiver of argument. See Satcher v. Univ. of Ark. at Pine Bluff Bd. of Trustees,
558 F.3d 731, 735 (8th Cir. 2009). Although DaPron did not specifically address this argument,
the Committee had adequate notice because this issue of whether the Committee breached a
fiduciary duty was properly raised in the complaint and the FAC.
                                                 13
requests to have the case remanded to the Committee with instructions to conduct a full and fair

review.

          In Reply (ECF No. 50), the Committee asserts that the issue is whether the Committee’s

interpretation of the Plan to bar a claim for disability pension filed six years after the employee

separated his employment was arbitrary and capricious, not whether DaPron was qualified for a

disability pension under the terms of the Plan. The Committee argues that “[t]his case does not

present the question whether Plaintiff qualified for a Disability Pension under the terms of the

Plan. This later question never became ripe for determination because the Committee first

determined that Plaintiff had not submitted a timely claim for a Disability Pension.” (ECF No.

50 at 1)

          In his Reply (ECF No. 53), DaPron reasserts that the Committee failed to provide a full

and fair review by refusing to consider any of his medical evidence showing that he was disabled

at the time of his separation from employment. DaPron argues that the Committee’s “failure to

provide a full and fair review, by refusing to take into account the documents relating to his

claim, is an abuse of discretion and constitutes a serious breach of duty.” (ECF No. 53 at 4)

III.      Legal Standards

          A. Summary Judgment Standard

          Summary judgment is appropriate when no genuine issue of material fact exists in the

case and the movant is entitled to judgment as a matter of law. See Celotx Corp. v. Cattrett, 477

U.S. 317, 322-23 (1984). The initial burden is placed on the moving party. City of Mt. Pleasant,

Iowa v. Associated Elec. Co-op, Inc., 838 F.2d 268, 273 (8th Cir. 1988). If the record

demonstrates that no genuine issue of fact is in dispute, the burden then shifts to the non-moving

party, who must set forth affirmative evidence and specific facts showing a genuine dispute on



                                                 14
that issue. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In determining whether

summary judgment is appropriate in a particular case, the evidence must be viewed in the light

most favorable to the nonmoving party. Osborn v. E.F. Hutton & Co., Inc., 853 F.2d 616, 619

(8th Cir. 1988).

       When cross motions for summary judgment are filed, each summary judgment motion

must be evaluated independently to determine whether a genuine issue of material fact exists and

whether the movant is entitled to judgment as a matter of law. Husinga v. Federal-Mogul

Ignition Co., 519 F.Supp.2d 929, 942 (S.D.Iowa 2007). “[T]he filing of cross motions for

summary judgment does not necessarily indicate that there is no dispute as to a material fact, or

have the effect of submitting the cause to a plenary determination on the merits.” Wermager v.

Cormorant Township Bd., 716 F.2d 1211, 1214 (8th Cir. 1983). “The usual Rule 56 standard

applies to cross-motions for summary judgment.” Int’l Brotherhood of Elec. Workers, Local 176

v. Balmoral Racing Club, Inc., 293 F.3d 402, 404 (7th Cir. 2002). In determining the

appropriateness of summary judgment, “the relevant inquiry is whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Bingaman v. Kansas City Power & Light Co., 1 F.3d

976, 980 (10th Cir. 1993) (quoting Anderson, 477 U.S. at 251-52)).

       B. Scope of Review

       Under ERISA, when a denial of benefits is challenged through judicial review, “the

record that was before the administrator furnishes the primary basis for review.” Trustees of

Electrician’s Salary Deferral Plan v. Wright, 688 F.3d 922, 925 (8th Cir. 2012); see also Brown

v. Seitz Foods, Inc. v. Disability Benefits Plan, 140 F.3dc 1198, 1200 (8th Cir. 1998) (suggesting

a district court should ordinarily limit its review to the evidence contained in the administrative



                                                 15
record). When reviewing the denial of benefits under an ERISA plan, “the general rule is that

review is limited to evidence that was before the administrator.” Atkins v. Prudential Ins. Co.,

404 Fed.Appx. 82, 84 (8th Cir. 2010) (internal quotation marks omitted). The review of a

benefits decision is generally confined to the information available at the time of the claim

decision. Farlay v. Arkansas Blue Cross & Blue Shield, 147 F.3d 774, 777 (8th Cir. 1996).

However, new evidence may be considered under certain circumstances in order to enable the

full exercise of informed and independent judgment. Kostecki v. Prudential Ins. Co. of Am.,

2014 WL 5094004, at *1 (E.D.Mo. Oct. 10, 2014).

       C. ERISA Standard of Review

       Under ERISA, a plan participant or beneficiary may bring a civil action to “recover

benefits due to him under the terms of his plan, to enforce his rights under the terms of the plan,

or to clarify his rights to future benefits under the terms of the plan.” 29 U.S.C. 1132(a)(1)(B).

       In their cross motions for summary judgment, the parties do not dispute the standard of

review that the Court should apply in reviewing DaPron’s denial of disability benefits.10 “Under

ERISA, the standard of review of a denial of benefits claim turns on whether the benefit plan

gives the plan administrator discretionary authority to determine eligibility for benefits or to

construe the terms of the plan.” Wade v. Aetna Life Ins. Co., 2011 WL 4369423, at *13

(E.D.Mo. Sept. 19, 2011), aff’d 684 F.3d 1360 (8th Cir. 2012) (citing Firestone Tire & Rubber

Co. v. Bruch, 489 U.S. 101, 115 (1989)). Where the plan administrator has such discretionary

authority, judicial review is limited to an abuse of discretion standard. Id. When reviewing for

abuse of discretion, the Court will uphold the administrator’s decision if it is reasonable,



10
  In the FAC, DaPron alleges that the Committee’s “decision to deny benefits was arbitrary and
capricious, an abuse of discretion, and not based on substantial evidence.” (ECF No. 32 at ¶ 42)


                                                 16
meaning it is supported by substantial evidence. See Green v. Union Sec. Ins. Co., 646 F.3d

1042, 1050 (8th Cir. 2011).

        Here, the Plan explicitly provides that “the interpretation of all Plan provisions, and the

determination of whether a Participant … is entitled to any benefit pursuant to the terms of the

Plan, shall be exercised by the Retirement Board in its sole discretion.” (AR 62-63) Based on

this language, the Plan document clearly granted discretion to the Committee to interpret the

Plan.

        When reviewed for an abuse of discretion, “an administrator’s decision is upheld if it is

reasonable, that is, supported by substantial evidence … [which] means more than a scintilla but

less than a preponderance.” Silva v. Metro Life Ins. Co., 762 F.3d 711, 717 (8th Cir. 2014)

(internal quotations omitted). The test for reasonableness ultimately depends upon the

administrator’s basis for denial. Conley v. Pitney Bowes, 176 F.3d 1044, 1049 (8th Cir. 1999).

Ultimately, “[t]he requirement that the plan administrator’s decision be reasonable should be

read to mean that a decision is reasonable if a reasonable person could have reached a similar

decision, given the evidence before him, not that a reasonable person would have reached that

decision.” Green, 646 F.3d at 1050 (quoted case and internal quotation marks omitted).

IV.     Discussion

        A. The Committee Correctly Interpreted the Plan

        The Court now turns to the ultimate issue in this case, whether the Committee abused its

discretion when it denied DaPron’s claim for disability pension benefits. Applying the abuse of

discretion standard, the Court finds that, based on the administrative record before the

Committee, there was more than a scintilla of evidence supporting the Committee’s decision to

deny disability pension benefits. The Committee’s decision was supported by substantial



                                                 17
evidence, and “a reasonable person could have reached a similar decision.” See Green, 646 F.3d

at 1050.

       The record shows that DaPron was a participant in the Plan, and that he voluntarily

resigned from his employment on March 2, 2010. (Id. at ¶ 13; Answer to First Amended

Complaint at ¶ 13 (ECF No. 34)) In May 2016, DaPron submitted an application for disability

pension benefits under the Plan. (AR 410)

       After interpreting the Plan to require that claims for disability pension benefits must be

submitted in connection with the employee separating from employment, the Committee voted

unanimously to deny DaPron’s claim. (Mispagel Depo. At 16, 38-29) The Committee found

that because DaPron submitted his claim more than six years after separating from his

employment, his claim was untimely. (Id. at 28-29)

       By letter dated June 20, 2016, Gorla explained how the Committee had reviewed

DaPron’s claim for disability pension benefits under the Plan and denied his application for

disability pension benefits as follows:

       The Committee has determined that an employee who does not apply for
       Disability Retirement benefits in connection with the employee’s termination is
       not eligible for Disability Retirement benefits. You employment with Laclede
       Gas Company terminated on or about March 2, 2010, and your application for
       Disability Retirement benefits did not occur until on or about May 16, 2016. You
       did not apply for Disability Retirement benefits in connection with your
       termination. Therefore, your claim for Disability Retirement benefits is hereby
       denied.

(AR 412) Because the Committee found that DaPron did not submit a timely claim for disability

pension, the Committee did not assess whether DaPron had been disabled in 2010 or whether he

would have qualified for a disability pension had he submitted a claim for a disability pension in

connection with his termination employment in March 2010. (Mispagel Depo. at 30, 40-41)




                                                18
       On December 7, 2016, DaPron filed an administrative appeal, arguing that because his

mental illness precluded him from filing for disability pension benefits in March 2010 when he

resigned, he should be permitted to file his claim for disability pension. (AR 456-63) Gorla

affirmed the Committee’s interpretation of the Plan and their determination that DaPron’s claim

was in untimely. Gorla explained why DaPron’s appeal was denied as follows: “The Plan

Administrator interprets the … Plan provisions to require that an application for disability

retirement be filed with the Plan Administrator at or around the time the Participant terminates

employment…. Mr. DaPron’s employment with Laclede Gas Company terminated on or about

March 2, 2010, and his application for disability retirement benefits did not occur until on or

about May 16, 2016[,] [n]early six years after Mr. DaPron’s termination date[.]”. … Therefore,

Mr. DaPron’s appeal of the Retirement Board’s denial of disability retirement benefits is hereby

denied.” (AR 464)

       In support of its Motion, the Committee argues that there was no abuse of discretion in

the denial of DaPron’s disability pension benefits as the Plan does not allow a claim to be filed

more than six years after the participant’s separation from employment. First, Section 7.1

defining disability date clearly does not allow a former employee to qualify for benefits. The

section specifically requires that the claimant “is employed” and “is unable” to work. The

section is written in the present tense further evidencing that the Plan allows only persons still

employed to file a claim for a disability pension. Likewise, the section requires that in order for

a person to qualify for benefits, there must be evidence that “there is no work that he is able to

perform available to him within the Company.” (AR 27) Finally, Section 7.1 requires that the




                                                 19
claimant be in “Covered Employment.”11 The Committee contends that inasmuch as DaPron

voluntarily resigned in March 2010, he was not a “Covered Employee” in 2016.

       Likewise, the SPD clearly delineates a specific time frame for the filing of a claim by

requiring an employee to give at least thirty days’ notice of his intent to retire and by precluding

giving notice more than ninety days in advance of his retirement. Moreover, the employee must

also submit competent medical evidence of his total and permanent disability. (AR 118)

       Next, the Committee cites to Section 16.3 as precluding a former employee from filing a

claim but requiring that the person be an “Employee” when he submits his claim in writing. See

Section 16.3 (“An Employee or Beneficiary, or the Company acting in his behalf, shall notify the

Retirement Board in writing of a claim for benefits under the Plan.”). (AR 61)

       In sum, the Court finds and concludes that the Committee acted within the written terms

of the Plan in denying DaPron’s disability pension benefits, and the Committee’s interpretation

of the Plan was reasonable. As set forth above, the Plan clearly requires that the claimant “is

employed” in order for a person to qualify for benefits. DaPron was not employed and had not

been employed for six years when he filed for his claim for disability pension benefits.

Moreover, the Committee’s interpretation of the Plan does not render any plan language

internally inconsistent. The Plan interpretation has been consistently applied as supported by

Mispagel’s testimony that that the Committee interpreted the Plan to require an employee to file

an application for disability pension benefits prior to his separation from employment because if

not, the employee would not be considered eligible for disability pension benefits. (Mispagel

Depo. at 41-42) The Court finds that the Committee appropriately and reasonably denied

DaPron’s claim for disability pension benefits as untimely.


11
  Section 1.13 defines “Covered Employment” to mean service by an employee while classified
by the Company as an “Employee.” (AR 11)
                                                 20
       B. The Committee Did Not Breach A Fiduciary Duty

       In Count II, DaPron asserts that the Committee breached a fiduciary duty in 2016 by

refusing to take into account his medical documents showing that he was disabled at the time he

separated from his employment in 2010. The Committee argues that it reasonably interpreted the

Plan to bar a claim for disability pension benefits filed six years after separation from

employment, and such determination was not arbitrary and capricious or an abuse of discretion.

       The Committee’s refusal to consider DaPron’s medical records before denying him

disability pension benefits does not establish a procedural irregularity sufficient to warrant a

heightened level of scrutiny for a breach of fiduciary duty, because the Committee’s denial was

based on DaPron’s failure to file his claim six years after his separation from employment. A

procedural irregularity is said to exist where the plan administrator, in the exercise of its power,

acted dishonestly, from improper motive, or failed to use sound judgment in reaching its

decision. See Menz v. Procter & Gamble Health Care Plan, 520 F.3d 865, 871 (8th Cir. 2008).

The contents of DaPron’s medical records are simply not among the relevant circumstances at

issue with respect to the Committee’s denial. See, e.g., Woo v. Deluxe Corp., 144 F.3d 1157,

1160 (8th Cir. 1998) (stating that a claimant must establish that the procedural irregularity has

“some connection to the substantive decision reached”).

       As previously determined by the Court, the Committee was not required to consider

DaPron’s extenuating circumstances when interpreting the Plan. “[DaPron’s] personal

circumstances and [Spire’s] awareness of those circumstances cannot subvert the terms of the

Plan or alter the proper interpretation of the Plan.” (ECF No. 42 at 9) A fiduciary does not have

a duty to individually notify participants of the impact of general terms of the plan upon the

participant as a fiduciary cannot be expected to anticipate the individualized concerns of every



                                                 21
employee. See cf. Maxa v. John Alden Life Ins. Co., 972 F.2d 980, 986 (8th Cir. 1992) (noting

that “fiduciaries should be able to rely upon the detailed and uniform guidance ERISA provides

with regard to the disclosure requirements rather than bearing the practically impossible burden

of anticipating, and comprehensively addressing, the individualized concerns of thousands of

employees…”); Harp v. Kaiser Foundation Health Plan, Inc., 133 F. Supp.3d 1248, 1260 (D. Or.

2015) (“Plaintiff cites no law … requiring a plan administrator to consider a claimant’s

extenuating personal circumstances in determining whether a claim is covered by the plan. The

issue is whether the plain language provides for reimbursement. Sympathy and personal

hardship are not part of the analysis”). Accordingly, the Committee was not required to consider

DaPron’s extenuating circumstances set forth in his medical records when interpreting the Plan.

       The Court concludes that the Committee’s decision to deny DaPron disability pension

benefits because he failed to file for such benefits at the time of his separation from employment

as required by the Plan was supported by substantial evidence. The record shows that no

employee has been allowed to wait for six years after separating from employment to file a claim

for a disability pension. Likewise, Mispagel testified that no participant has been allowed to

submit a claim for a disability pension after terminating employment. Based on the

administrative record, the Court finds that substantial evidence supports the Committee’s

decision to deny DaPron disability pension benefits.

V.     Conclusion

       On its face, the result here may seem harsh. The Court’s “duty is to determine whether

[the Committee’s] decision was supported by substantial evidence, not to weigh the evidence

anew.” See Green, 646 F.3d at 1053. Based on the record as a whole, the Court concludes that

substantial evidence supports the Committee’s to deny DaPron disability pension benefits and



                                                22
that “a reasonable person could have reached a similar decision.” See id. at 1050. Because the

denial of disability pension benefits was not arbitrary and capricious, the Court will grant the

Committee’s motion for summary judgment on DaPron’s ERISA claims and deny DaPron’s

motion for summary judgment. Accordingly,

       IT IS HEREBY ORDERED that Defendant, Spire, Inc. Retirement Plans Committee’s

Motion for Summary Judgment on Plaintiff’s First Amended Complaint (ECF No. 35) is

GRANTED.

       IT IS FURTHER ORDERED that Plaintiff Harry DaPron’s Cross Motion for Summary

Judgment (ECF No. 47) is DENIED.

       IT IS FURTHER ORDERED that the June 24, 2019, trial date is vacated.

 A separate Judgment in accordance with this Memorandum and Order is entered herewith.


                                                       /s/ John M. Bodenhausen
                                                      JOHN M. BODENHAUSEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 7th day of May, 2019




                                                 23
